Citation Nr: 1814335	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-03 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

The Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Army from November 1965 to August 1967.  Among his decorations are the Combat Infantryman Badge and the Purple Heart.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In his January 2010 VA Appeals Form 9, the Veteran declined the option of a Board hearing.

In regard to the claim of service connection for paralysis of the medial nerve, the record indicates that a July 2013 rating decision initially granted service connection for peripheral neuropathy for right and left upper extremities, with an evaluation of 20 percent effective July 25, 2012.  An October 2015 rating decision continued that evaluation, but changed the effective dated to October 31, 2007.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) (formerly Virtual VA) electronic claims files.  


FINDING OF FACT

The objective medical evidence of record since January 2007 does not show that the Veteran was unemployable due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  In addition, the Board is satisfied that VA has substantially complied with the directives of the Board's previous remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Veteran was afforded several Compensation and Pension examinations, which produced findings pertinent to deciding the claim for entitlement to a TDIU.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  

However, the Veteran has asserted the May 2008 VA examiner for post-traumatic stress disorder (PTSD) improperly stated conclusions about the Veteran's employability and the May 2008 General Medical VA examiner stated the Veteran would not be precluded from sedentary work, but did not provide an adequate explanation pertaining to the Veteran's work history, training and education.  The Board will address these issues in detail in the body of this decision.

Nonetheless, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

TDIU

A finding of TDIU is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by non-service-connected disabilities.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The record must reflect that circumstances, apart from non-service-connected conditions, place the claimant in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in and of itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in considering his service-connected disabilities, can perform the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

TDIU may be assigned where the schedular rating is less than total, the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities and, if there is one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  For the purpose of establishing one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology will be considered as one disability.  See 38 C.F.R. § 4.16 (a)(2).  A 70 percent evaluation is only required if no single disability is rated as 60 percent disabling.  See generally VA Fast Letter 13-13 (June 17, 2013).

The combined rating is achieved by "adding" the disability ratings together.  However, this is not a conventional addition of numerical values.  The efficiency of the individual for employment purposes is not reflected as a numerical value equivalent to the assigned disability rating; in terms of actual efficiency, the number will be lessened under the regulation.  However, VA recognizes that earning capacity is affected exponentially as a less severe service-connected disability is added to the most severe service-connected disability, thereby reflecting the ever diminishing efficiency of the individual.  See 38 C.F.R. § 4.25.  

The Veteran is service-connected for PTSD, at a 70 percent disability rating from November 2003; diabetes mellitus, with diabetic retinopathy (presumptive due to exposure to a herbicide agent) at a 20 percent disability rating from July 2001; peripheral neuropathy, right lower extremity associated with diabetes mellitus with diabetic retinopathy at 20 percent from October 2007; peripheral neuropathy, left lower extremity associated with diabetes mellitus with diabetic retinopathy at 20 percent from October 2007; peripheral neuropathy, right upper extremity associated with diabetes mellitus with diabetic retinopathy at 10 percent from October 2007; peripheral neuropathy, left upper extremity associated with diabetes mellitus with diabetic retinopathy at 10 percent from October 2007; bilateral hearing loss at 10 percent from June 2017; tinnitus at 10 percent from June 2017; 3 mm metallic foreign body in calf, status post wound (muscle group XI) at 0 percent from June 2017; and residual scar tissue, right shoulder status post shell fragment wound at 0 percent from June 2017.  

From the application of the Combined Ratings Table (Table 1) in 38 C.F.R. § 4.25, the combination of the Veteran's above disability percentage ratings gives the Veteran a combined disability rating of 90 percent.  Under 38 C.F.R. § 4.16 (a), the Veteran's combined rating satisfies the regulatory threshold of a combined rating of 70 percent in order then to proceed with a further assessment as to the availability of a TDIU.  38 C.F.R. § 4.16 (a).  The Board must still determine from the medical record whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Global Assessment of Functioning Scores

The record contains references to Global Assessment of Functioning (GAF) scores.  Because they are relevant to the Board's determinations, the following information is provided.  The GAF is a numerical representation reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  

It was used as a diagnostic tool under American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), the text required for mental disability claims before the Board prior to August 4, 2014.  GAF's are no longer in use, as a fifth edition (DSM - V) of the manual superseded DSM - IV after May 2013.

By way of the following examples and as pertinent to the Veteran's records before August 2014, the GAF scale provides ranges of symptoms with scores to reflect severity, such as 61 to 70 to indicate some mild psychiatric symptoms (e.g., depressed mood and mild insomnia) or experiences some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household); however, the veteran is found to generally be functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule  indicates that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130



Lay Evidence

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's Assertions

The Veteran contends that limitations related to physical disabilities associated with this service-connected diabetes, specifically his peripheral neuropathy of his upper and lower extremities, in combination with his functional impairments due to PTSD, make him unable to function in the work environment and he therefore merits a TDIU.  He further contends his wife's lay statement was not properly considered; the May 2008 VA examiner for PTSD improperly stated conclusions about his employability; the May 2008 General Medical VA examiner failed to provide an adequate explanation for her conclusion of the Veteran's ability to perform sedentary work; and the December 2008 rating decision and the December 2009 Statement of the Case, in stating that he is not precluded from sedentary work, did not discuss his previous work experience or education and state why he would be capable or qualified for sedentary work.  The Veteran asserts there is no evidence that he could have engaged in a substantially gainful occupation since 2007.  The Veteran further asserts that there is no evidence that he ever had any work experience or education to demonstrate that he would be capable of any kind of sedentary office-type position.

The Veteran's PTSD 

Between January 2007 and February 2008 the Veteran presented for support group therapy sessions at Huntsville VA for PTSD.  Progress notes indicate that his participation was active and his PTSD stable.  He reported some sleep disturbance, but also a period of improved sleep patterns.  At follow-up visits, he was assigned a GAF score of  55, indicating moderate symptoms.  January 2007 and  February 2008 Patient Health Questionnaires-2 were negative regarding symptoms of depression.  In this period, the Veteran's mental status examinations generally showed appropriate grooming; fair and good eye contact; cooperative; withdrawn or somewhat anxious in the session; his mood was noted variously as dysphoric and slightly anxious mood; his affect was either constricted or congruent to his mood; within normal limits speech, with normal rate, rhythm and tone; his thoughts exhibited no audio or visual hallucinations, delusions or homicidal or suicidal ideations; fair  and good judgment; and fair and good insight; as well as in the earlier sessions during this period, poor concentration and irritability.  

In May 2008, the Veteran underwent a VA examination for PTSD, in which the Veteran's psychiatric examination indicated clean and neatly groomed; appropriately dressed; unremarkable psychomotor activity; unremarkable, clear and coherent speech; cooperative, friendly and relaxed attitude; good mood; normal affect; intact attention; oriented to person, time and place; unremarkable thought process; no delusions; judgment exhibiting understanding of the outcome of his behavior; average intelligence; insight indicating understanding of his problem; no hallucinations; no inappropriate behavior; interprets proverbs appropriately; no homicidal or suicidal thoughts; good impulse control; and immediate and remote memory are normal, but recent memory is mildly impaired.  

The May 2008 VA examiner diagnosed the Veteran with PTSD, moderate,  and assigned a GAF score of 58, indicating moderate problems.  She noted that the Veteran's chronic PTSD symptoms include persistent re-experiencing the traumatic event though images memories and dreams; avoidance of associated stimuli; and symptoms of increased arousal.  She further noted that symptoms are moderate and have persisted over time.   

The May 2008 VA examiner noted the Veteran's reports that he was having trouble with his back and legs and was having difficulty climbing stairs.  She further noted that the Veteran is moderately impaired in psychosocial functioning.  She specifically noted that the Veteran had had no physical altercations on job; he stated he worked with a partner and was generally able to get his work done; and he reported he received a reprimand for going to the doctor too much or not doing his work fast enough.  

The May 2008 VA examiner concluded that the Veteran is not considered unemployable due to PTSD symptoms, but may experience mild difficulties with efficiency/productivity due to PTSD.   She further noted that PTSD has not caused total occupational and social impairment; it has not caused deficiencies in judgment, thinking, family relations, work, mood, or school; there is no reduced reliability and productivity due to PTSD symptoms; and there is occasional decrease in work efficiency and there are intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.

In June 2010, the Veteran underwent a psychiatric examination for the purposes of his application for Social Security benefits.  The examiner diagnosed the Veteran with PTSD and found his prognosis "favorable for [his] present level of functioning."  

In further visits to Huntsville VA and Birmingham VA between March 2008 and September 2017, the Veteran continued with support group therapy sessions and follow up visits.  His diagnoses continued as PTSD and depression, NOS (not otherwise specified) or as major depressive disorder, recurrent, moderate, and his assigned GAF score remained at 55.  Mental status examination results continued to show appropriate grooming; fair and good eye contact; cooperative; withdrawn or somewhat anxious in the session; his mood was noted variously as dysphoric and slightly anxious mood; his affect was either constricted or congruent to his mood; within normal limits speech, with normal rate, rhythm and tone; his thoughts exhibited no audio or visual hallucinations, delusions or homicidal or suicidal ideations; fair  and good judgment; and fair and good insight; as well as in the earlier sessions during this period, poor concentration and irritability.  

Diagnoses included PTSD, chronic and major depressive disorder, recurrent, unspecified.  Earlier diagnoses in this period noted that the Veteran's depressive disorder was moderate and the PTSD diagnosis was suggestive of moderate symptomatology.  The Veteran reported increased hyperarousal; increased distress regarding memories, thoughts and nightmares; worsening problems with sleep; and decreased energy, as well as exhibiting generally the full range of PTSD symptoms.  Scores for the PTSD Checklist for DSM-V (PCL-5) ranged in this period from 58 to 80, indicating severe to very severe symptoms.

In May 2013, the Veteran underwent a VA examination for PTSD, in which is diagnosis was stated as PTSD, chronic.  His GAF score was 58, indicating moderate symptoms.  The May 2013 VA examiner concluded regarding employability that the Veteran is not unemployable due to PTSD alone; however, because of avoidance and arousal symptoms, he would function best in a work setting that allowed him to work alone and independently with minimal supervision and interaction with others.

In or about March 2014, the Veteran's mental health therapy provider, K.R.F. , LCSW (Licensed clinical social worker), produced a statement in which she observed that "despite undergoing intensive treatment, the Veteran  has experienced minimal treatment gains."  She noted that the Veteran rarely leaves his home and his only social interaction is with his wife and the PTSD support group.  She further noted associated PTSD symptoms have recently worsened; he depends wholly upon his wife; and he has developed frequent debilitating panic attacks.  K.R.F. added that the range of the Veteran's PTSD symptoms and the degree of functional impairment make it difficult to function in everyday life and impair his ability to maintain relationships, take care of himself and be productive.  She further added that, with the chronic nature of PTSD, the  prognosis for this Veteran is poor.

In June 2015, the Veteran presented for a VA examination/Disability Benefits Questionnaire (DBQ) for PTSD, in which his current diagnosis was stated as PTSD, chronic.  The June VA examiner's behavioral observations included the Veteran presented casually dressed; good grooming/hygiene; speech within normal limits; eye contact good; thoughts logical and goal directed; oriented to person, time and place; memory/attention within normal limits for evaluation purposes, but not formally assessed; able to complete backwards spelling task; abstract reasoning within normal limits; mood good; and affect appropriate.

The June 2015 VA examiner found  that the Veteran had occupational and social impairment, with reduced  reliability and productivity.  In regard to occupational functioning, she concluded that PTSD symptoms are considered likely moderately impairing concerning occupational functioning; efficiency/productivity may be reduced; and the Veteran may have difficulty in positions where he is unable to work alone.

In March 2016, the Veteran underwent a VA examination/DBQ for PTSD, in which the VA examiner stated the Veteran's current diagnoses as PTSD, chronic, with depressive features.  

She found that the Veteran had occupational and social impairment, with reduced reliability and productivity.

The March 2016 VA examiner noted symptoms which apply to the Veteran's diagnosis as depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; flattened affect; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

Her behavioral observations included the Veteran was cleanly and casually dressed and well-groomed in appearance; alert, pleasant, and cooperative; affect was constricted and dysphoric and notable for undercurrent of irritability; he reported his mood at present to be fair; speech was unremarkable; speed of thinking and responding was within normal limits; thought processes were logical and goal directed; no overt evidence of mental content symptomatology, perceptual disturbance or gross cognitive confusion; insight and judgment appeared adequate;  oriented to person, time and place; correctly named current president and vice president; mental calculations were good; no errors in backward spelling; verbal abstract reasoning was highly concrete; interpretation of proverbs was off target; attention and concentration vary; and he reported some memory deficiencies.  The March 2016 VA examiner further noted that the Veteran is capable of managing his financial affairs.

The Veteran's Peripheral Neuropathy of the Upper and Lower Extremities

Between January 2007 and January 2016, the Veteran presented for follow-up visits at Huntsville VA and later Birmingham VA.  During this period, the Veteran reported pain in his left hip and a period of several months in which "his foot drops down and he can't pick it up."  The Veteran also reported variously foot pain and joint pain in his ankle and foot.
 
In May 2008, the Veteran underwent a General Medical VA examination, in which joint symptoms were noted as left mild to moderate hip and lower back pain; intermittent pain several times a week, but he can usually walk a mile; and left-foot pain and fatigability.  There were no abnormal findings for the feet or hands.  Neurological findings for all segments of the upper and lower extremities indicted no sensory loss and normal strength.  However, the examiner noted that February 2008 nerve conduction study electrophysiological findings indicate a moderate sensorimotor neuropathy in the arms and legs, as well as evidence of axonal damage in bilateral legs, worse on the left.  The May 2008 VA examiner concluded that the Veteran's service-connected diabetes condition should not currently render him totally and permanently unemployable for all physical and/or sedentary work.  

In May 2013, the Veteran presented for an in-person VA General Medical Examination, which included a Diabetic Sensory-Motor Peripheral Neuropathy DBQ.   The May 2013 VA examiner stated the Veteran's  diagnosis from 2008 as peripheral neuropathy of the upper and lower extremities.  She noted that the Veteran was diagnosed in 2000 with diabetes mellitus, type II; the onset of tingling and numbness in the hands and feet occurred around 2003; and the February  2008 electromyogram/nerve conduction velocity found mild sensory neuropathy in all four extremities.

Upon examination, the May 2013 VA examiner found no constant pain in the upper extremities, but mild intermittent pain; moderate paresthesias and/or dysesthesias in the upper extremities; and moderate numbness in the upper extremities.  She found moderate constant pain in both lower extremities; severe intermittent pain in both lower extremities; and moderate paresthesias and/or dysesthesias and numbness in the lower extremities.

The May 2013 VA examiner found full strength (5/5) in the right and left elbow and wrist flexion and extension, as well as in grip and pinch (thumb to index finger).  Similar maneuvers in the lower extremities were normal as well.  She further found normal deep tendon reflexes of the various sections of the upper extremities and lower extremities.  In addition, light touch/monofilament testing for right and left shoulder area, inner/outer forearm and hand/fingers were normal. Those testing results for the lower extremities produced decreased results in both ankles/lower legs and absent responses in the feet/toes.  Other tests results for grasping, vibration sensation and cold sensation were normal for upper and lower extremities, except for absent responses in the lower extremities for vibration sensation. 

For both right and left median nerves of the upper extremities, the May 2013 VA examiner found incomplete paralysis at a mild level of severity.  For the sciatic nerve of the lower extremities, she again found incomplete paralysis also at a mild level of severity.  She noted again that the Veteran's 2008 electromyogram found mild sensory neuropathy in all four extremities.

In June 2015, the Veteran underwent an in-person VA examination/DBQ for Peripheral Nerves Conditions (not including Diabetic Sensory-Motor Peripheral Neuropathy), in which his diagnosis from 2000 was stated as peripheral neuropathy, bilateral upper and lower extremities.  The June 2015 VA examiner found that current symptoms include weekly mild to moderate tingling in the hands and feet.  

She further noted that the Veteran exhibited mild constant and intermittent pain and mild numbness in his right and left upper extremities.  She found mild constant pain in both lower extremities; severe intermittent pain in both lower extremities; and moderate paresthesias and/or dysesthesias and numbness in the lower extremities.

Nonetheless, the June 2015 VA examiner found full strength (5/5) in right and left elbow and wrist flexion and extension, as well as in grip and pinch (thumb to index finger), with the same findings for those maneuvers in the lower extremities, except for ankle plantar flexion and dorsiflexion, which were at 3/5 strength. 

She further found normal deep tendon reflexes of the right and left biceps, triceps and brachioradialis (forearm muscle), but hypoactive findings for the knee and the ankle.  In addition,  sensation testing for light touch for right and left shoulder area, inner/outer forearm and hand/fingers were normal.  Lower extremities were normal, except for decreased results for feet/toes.

In regard to upper extremity nerves and radicular groups, for both right and left median nerves, she found incomplete paralysis at a mild level of severity.  She again found incomplete paralysis also at a mild level of severity of the lower extremities.

However, the June 2015 VA examiner identified no functional impairments and concluded that the Veteran's condition does not currently render him totally and permanently unable to secure and maintain substantially gainful employment with both physical and sedentary work.

From the foregoing record for both the Veteran's PTSD and peripheral neuropathy of the upper and lower extremities, the Board notes that there is a general consistency in the words chosen by the examiners and treatment providers to indicate the levels of severity of the symptoms of the Veteran's disabilities.  

For example, in the May 2008 VA examination for PTSD, the VA examiner noted that, although the Veteran's symptoms had been persistent, they were moderate.  He diagnosis was PTSD, moderate, and the GAF score she assigned indicated moderate symptoms in functioning.  She added the Veteran was moderately impaired in psychosocial functioning.  In concluding the Veteran was not unemployable due to PTSD symptoms, she further concluded that his difficulties in in efficiency would be mild.  Between 2013 and 2017, although PCL-5 scores indicated severe to very severe symptoms, the Veteran's depression diagnosis was noted as moderate and his PTSD diagnosis was "suggestive of moderate symptomatology."  Although K.R.F.'s March 2014 statement stated the Veteran has recently worsening PTSD symptoms, she concluded that functional impairment made it difficult to function and impairs his ability to maintain relationships and be productive.

Similar to the May 2008 VA examination, the May 2013 VA examiner also assigned a GAF score of 58, indicating moderate symptoms affecting functioning.  The June 2015 VA examiner concluded that the PTSD symptoms would moderately impair functioning.  The March 2016 VA examiner found functional impairment with reduced reliability and productivity.  

In regard to the Veteran's peripheral neuropathy, the May 2013 VA examiner found pain, parasthesias and/or dysesthesias and numbness on both upper and lower extremities to be no more than moderate, with the one exception of severe intermittent pain in the lower extremities.  She found normal strength in all specific segments of all extremities and found normal results in deep tendon reflexes of all extremities.  Light touch/monofilament testing results, as well as grasping and sensory responses were normal for the upper extremities.  However, the results were decreased for the lower extremities, with some absent results for the feet/toes.   Median nerves of the upper extremities exhibited incomplete paralysis at a mild level of severity and the sciatic nerve for the lower extremities was the same.

The June 2015 VA examiner found mild to moderate tingling of the hands and feet, as well as mild constant and intermittent pain and numbness in the upper extremities.  She found mild constant pain, but severe intermittent pain, in the lower extremities, with moderate parasthesias and/or dysesthesias and numbness.  Strength testing indicated full strength for all extremities, except for reduced strength in two maneuvers of the ankle.  Deep tendon reflexes were normal for all extremities except for less than normal findings for the knee and ankle.  Sensation testing results were normal for all extremities, except for decreased results in the feet/toes.  Once again, median nerves of the upper extremities exhibited incomplete paralysis at a mild level of severity and the sciatic nerve for the lower extremities was the same.  The June 2015 VA examiner identified no functional impairments.  She added her own further conclusions as to the Veteran's ability to secure and maintain employment.

The level of severity of the Veteran's symptoms of his disabilities is repeatedly and consistently described as mild and moderate, with the majority physical findings at normal levels.  The Board has noted the results of PCL-5 scores between 2013 and 2017 as indicating severe to very severe symptoms, but there is no indication in the records prior, contemporaneous or subsequent to the period of 2007 to 2017 that the effects of these symptoms preclude functioning totally or that they in fact have resulted in other than some "difficulties" and "reduced" functioning.  

Moreover, the Board has taken note of the decreased functions upon testing of the Veteran's lower extremities, particularly in his knees, ankles and feet/toes.  This is wholly consistent with the Veteran's assertions.  However, once again, the overall neuropathic condition of all extremities was found by both the May 2013 and the June 2015 VA examiners to be incomplete paralysis at a mild level of severity, as exhibited in the median and sciatic nerves.

From the above summary and analysis, the Board does not discern any findings whatsoever which indicate that the functioning of an individual with identical mental and physical disabilities and similar skills and training to the Veteran are reduced to a level of incapacity to perform occupational tasks with the required efficiency.  

The Veteran's Arguments 

As stated earlier in this decision, the Veteran contends his wife's statement was not properly considered.  The May 2008 statement of the Veteran's wife states that the Veteran received verbal and written warnings of dismissal during the course of his last employment and in the last month of his employment he was told he had been off from work too much.  The Veteran's wife also states that the Veteran left his employment because of his hands and feet, which lose feeling quickly when used, the Veteran cannot "pick up" his left big toe, these symptoms cause the Veteran to fall, and weather conditions can affect these limitations as well.  

The Veteran's wife is competent and credible concerning the Veteran's day to day interactions and symptoms, as she is a person who has knowledge of facts or circumstances and what she can observe.  38 C.F.R. § 3.159 (a)(2) (2016); see Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, although her statement at once confirms the Veteran's assertions, it also only reflects what the Board has found in the record, that the Veteran's mental and physical disabilities have reduced his productivity and efficiency in the workplace.  Moreover, although both competent and credible as to knowledge of facts or circumstances, the statement is not competent to diagnose or interpret accurately findings pertaining to the Veteran's disabilities, as this requires highly specialized knowledge and training.  38 C.F.R. § 3.159 (a)(1).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As stated above, examiners found that the Veteran's disabilities have affected, impaired or reduced his functioning, but not caused total occupational and social impairment.  Consequently, the Board finds less probative weight in the statement of the Veteran's wife compared with the findings upon examination.  

The Veteran has further asserted that the May 2008 VA examiner improperly stated conclusions about the Veteran's employability.  The Board agrees.  For the purposes of determining the Veteran's employability, the Board will make its own conclusions based on the evidence.  However, the Board cannot render its own independent medical judgments; it does not have the expertise.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board must look to the clinical evidence in the form of findings upon examination and the conclusions drawn from them by the examiners, from which the Board can then determine the current nature and severity of service-connected disabilities.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Findings pertaining to functionality are very much within the range of knowledge and expertise of the May 2008 VA examiner.  As set forth above, the May 2008 VA examiner found that PTSD has not caused total occupational and social impairment; it has not caused deficiencies in judgment, thinking, family relations, work, mood, or school; there is no reduced reliability and productivity due to PTSD symptoms; and there is occasional decrease in work efficiency and are intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  She concluded that, overall, the Veteran experiences mild difficulties with efficiency/productivity.  From this, the Board can then draw its own conclusion about employability in conjunction with the other findings in the record.

The Veteran also contends that the May 2008 General Medical VA examiner stated the Veteran would not be precluded from sedentary work and, similarly, the December 2008 rating decision and the December 2009 Statement of the Case (SOC), in stating that the Veteran is not precluded from sedentary work, did not discuss his previous work experience or education and state why he would be capable or qualified for sedentary work.  Indeed, the Veteran asserts that there is no evidence that he ever had any work experience or education to demonstrate that he would be capable of any kind of sedentary office-type position.

As indicated above, the Board has reviewed the record in detail.  Regardless of the lack of explanation in the rating decision and the SOC, by the Veteran's own reports, the May 2008 VA examiner for PTSD noted that the Veteran's educational accomplishments include not just receiving a maintenance certificate, but having taken courses at the local community college. Indeed, two years later in the Veteran's June 2010 psychiatric examination, conducted in connection with and application for Social Security benefits, the examiner noted the Veteran's report that he "periodically take classes at Wallace State Junior College."

The Veteran's appellate brief states that his technical training is in welding, electrical, air conditioning, electronics, and reading blueprints, and presumably this reflects his work history.  The combination of technical training and college-level studies indicates the possibly of a necessary transition to a sedentary performance of work-related tasks which would not render an average person of similar training, education and identical service-connected disabilities unable to secure and maintain substantially gainful employment.  In fact, the May VA examiner concluded that the Veteran would function best in a work setting that allowed him to work alone and independently with minimal supervision and interaction with others.  The June 2015 VA examiner for PTSD stated that the Veteran's difficulties would occur in situations in which he was unable to work alone.  It is arguable then that sedentary work is more likely to provide solitude, as the worker is fixed in one place.  Additionally, the June 2015 VA examiner for peripheral nerves conditions concluded there were no functional impairments attributable to the Veteran's neuropathic disabilities in his upper and lower extremities which would preclude sedentary work. 

The Veteran further contends that there is no evidence that he could have engaged in a substantially gainful occupation since 2007.  Nonetheless, the determination of a TDIU is based on whether the findings reflect that the Veteran's service-connected disabilities alone are of sufficient severity to preclude "an average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  Whether this could have occurred since 2007 is, once again, based on the findings upon examination, which indicate that the Veteran's overall predominantly mild-to-moderate symptoms for both mental and physical disabilities do not make him or a person similarly situated  incapable of a securing and maintaining a substantially gainful occupation.

Conclusion 

In addition to the statements of the Veteran and his wife, discussed above, the Board has carefully reviewed and considered the Veteran's February 2008 and May 2013 statements, his December 2004 and March 2010 Statements in Support of Claim, the statements accompanying his January 2009 notice of disagreement and his January 2010 VA Appeals Form 9, as well as the October 2004 statements of the Veteran's wife, son and co-worker, T.P.  All of these have assisted the Board in understanding better the nature and development of the Veteran's disabilities.  

As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran and others are competent to provide statements of symptoms which are observable to their senses and there is no reason to doubt their credibility.  However, the Board must emphasize that they are not competent to diagnose or interpret accurately clinical findings.  38 C.F.R. § 3.159 (a)(1).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

As already stated, the Board cannot substitute its own judgment for those of medical professionals.  Rather, the Board must look to the clinical evidence to make its determinations.  For the reasons stated and based on the findings, diagnoses and opinions discussed at length above, the Board finds the preponderance of the evidence reflects that the Veteran's service-connected disabilities alone do not preclude obtaining and maintaining substantially gainful employment.

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claim, the doctrine is not applicable and the claim must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to a TDIU is denied.  




____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


